United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
St. Louis, MO, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-302
Issued: July 28, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 12, 2008 appellant filed a timely appeal of the September 9, 2008 decision
of the Office of Workers’ Compensation Programs denying his request for reconsideration
without a merit review. Because more than one year has elapsed from the last merit decision
dated July 25, 2007 to the filing of this appeal, the Board lacks jurisdiction over the merits of this
case pursuant to 20 C.F.R. §§ 501.2(c) and 501.3.
ISSUE
The issue is whether the Office properly denied appellant’s request for reconsideration
without further review under section 8128(a).
FACTUAL HISTORY
On October 3, 2006 appellant, then a 62-year-old clerk, filed an occupational disease
claim alleging that he developed shoulder and right arm pain from casing mail. He first realized
his condition was caused by his employment on September 11, 2006. Appellant did not stop
work. The employing establishment controverted the claim.

Appellant submitted a September 13, 2006 report from Dr. Michael Spezia, an osteopath
specializing in family medicine, who noted that appellant started having difficulty with mobility
while at work and after doing repetitive motion within the neck, low back and shoulder areas.
Dr. Spezia diagnosed cervical somatic dysfunction, right shoulder sprain and contusion, cervical
myositis, cervical sprain, cervicothoracic myositis and right shoulder tenosynovitis. He opined
that appellant appeared to have aggravated his right shoulder and neck area during his
employment with repetitive motion to the right shoulder and neck area causing aggravation of
pain and discomfort within that area.
On December 22, 2006 the Office advised appellant of the factual and medical evidence
necessary to establish his claim. It allowed him 30 days to submit additional information.
By decision dated July 25, 2007, the Office denied appellant’s claim for compensation
finding that the medical evidence did not establish that the claimed right upper extremity
condition was related to the established work-related events.
On June 27, 2008 appellant requested reconsideration and described the nature of work
he performed. He noted that his position required reaching and stretching while casing mail for
eight hours a day. Appellant also noted that he engaged in little to no activities outside of work.
In a June 16, 2008 report, Dr. Spezia indicated that appellant sustained a work-related
injury to his right shoulder with decreased mobility, increased pain and an inability to complete
range of motion without discomfort. He diagnosed status post right arm rotator cuff surgery
performed on April 16, 2008. Dr. Spezia noted that appellant had a torn right rotator cuff caused
by chronic overuse of adduction, abduction and internal and external rotation of his right
shoulder during his employment.
By decision dated September 9, 2008, the Office denied appellant’s request for
reconsideration without a merit review. It found that the medical evidence submitted on
reconsideration was cumulative and substantially similar to the evidence already of record.
LEGAL PRECEDENT
To require the Office to reopen a case for merit review under section 8128(a), the
Office’s regulations provide that the evidence or argument submitted by a claimant must:
(1) show that the Office erroneously applied or interpreted a specific point of law; (2) advance a
relevant legal argument not previously considered by the Office; or (3) constitute relevant and
pertinent new evidence not previously considered by the Office.1 Section 10.608(b) of Office
regulations provides that when an application for reconsideration does not meet at least one of
the three requirements enumerated under section 10.606(b)(2), the Office will deny the
application for reconsideration without reopening the case for a review on the merits.2

1

20 C.F.R. § 10.606(b)(2); D.K., 59 ECAB ___ (Docket No. 07-1441, issued October 22, 2007).

2

20 C.F.R. § 10.608(b); K.H., 59 ECAB ___ (Docket No. 07-2265, issued April 28, 2008).

2

ANALYSIS
Appellant’s reconsideration request contained a statement describing the nature of his
position, which required reaching and stretching. However, the underlying issue is medical in
nature; whether the medical evidence establishes that his right upper extremity condition is
causally related to employment factors. The Office did not dispute the duties that appellant
identified as the cause of his claimed condition. Therefore, appellant did not demonstrate that
the Office erroneously applied or interpreted a specific point of law. Additionally, he did not
advance a relevant legal argument not previously considered by the Office. Consequently,
appellant is not entitled to a review of the merits of his claim based on the first two requirements.
Regarding the third basis for reopening a claim for merit review, submission of relevant
and pertinent new evidence, appellant submitted Dr. Spezia’s June 16, 2008 report. Dr. Spezia
opined that appellant sustained a work-related injury due to chronic overuse of his right shoulder.
While new, this report is not pertinent and relevant as it is cumulative in nature. This report is
similar to the opinion on causal relationship provided in the physician’s September 13, 2006
report. The Board has held that the submission of evidence which repeats or duplicates evidence
already in the case record does not constitute a basis for reopening a case.3 No other medical
evidence was submitted with appellant’s request for reconsideration.
Therefore, the Office properly denied appellant’s request for a review on the merits as he
failed to meet any of the three requirements, noted above, for reopening a claim for merit review.
CONCLUSION
The Board finds that the Office properly denied appellant’s request for reconsideration
without further merit review.

3

Roger W. Robinson, 54 ECAB 846 (2003).

3

ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
decision dated September 9, 2008 is affirmed.
Issued: July 28, 2009
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

